        Case 1:18-cv-00342-AT-SN Document 146 Filed 03/14/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------)(
FIRE & POLICE PENSION ASSOCIATION OF
COLORADO, individually and on behalf of all
those similarly situated,
                          Plaintiff,
               -against-                                              18 CIVIL 342 (AT)

                                                                       JUDGMENT
BANK OF MONTREAL, BMO FINANCIAL
CORP., BMO NESBITT BURNS INC., BMO
CAPITAL MARKETS CORP., BANK OF
AMERICA CORPORATION, BANK OF
AMERICA, N.A., MERRILL LYNCH, PIERCE,
FENNER & SMITH IN CORPORA TED,
MERRILL LYNCH CANADA INC., DEUTSCHE
BANK AG, DEUTSCHE BANK SECURITIES
INC., DEUTSCHE BANK SECURITIES
LIMITED, THE BANK OF NOV A SCCOTIA,
SCOTIA CAP IT AL (USA) INC., SCOTIA
CAPITAL INC., CANADIAN IMPERIAL BANK
OF COMMERCE, CIBC WORLD MARKETS
CORP., CIBC WORLD MARKETS, INC., HSBC
HOLDINGS PLC, HSBS BANK PLC, HSBC
NORTH AMERICA HOLDINGS INC., HSBC
SECURITIES (USA) INC., HSBC BANK
CANADA, NATI ON AL BANK OF CANADA,
NATIONAL BANK FINANCIAL INC.,
NA TI ON AL BANK OF CANADA FINANCIAL
INC., ROY AL BANK OF CANADA, RBC
DOMINION SECURITIES INC., RBC CAPITAL
MARKETS, LLC, TORONTO-DOMINION
BANK, TD SECURITIES INC., TD SECURITIES
(USA) LLC.,
                         Defendants.
-----------------------------------------------------------)(



         It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated March 14, 2019, the foreign Defendants' motion to dismiss for

lack of personal jurisdiction is GRANTED and Defendants' motion to dismiss is GRANTED
       Case 1:18-cv-00342-AT-SN Document 146 Filed 03/14/19 Page 2 of 2




with respect to Plaintiffs Sherman Act, CEA, and RICO claims. Plaintiffs state law claims are

dismissed without prejudice to renewal in state court; accordingly, the case is closed.

Dated: New York, New York
       March 14, 2019




                                                                RUBY J. KRAJICK

                                                                    Clerk of Court
                                                      BY:
                                                                   ~               ~.o
                                                                    DeputyC~
